MEMORANDUM**
Olga Martinez de Sarabia appeals the district court’s denial of her habeas corpus petition, which alleges she was eligible to apply for a waiver of deportability under former § 212(c) of the Immigration and Nationality Act. We review de novo the district court’s denial of Sarabia’s application, Singh v. Ilchert, 63 F.3d 1501, 1506 (9th Cir.1995), conclude that she would have been ineligible for relief under former § 212(c), and affirm.
Sarabia cannot rely on INS v. St. Cyr, 533 U.S. 289, 326, 121 S.Ct. 2271, 150 L.Ed.2d 347 (2001), to claim eligibility for § 212(c) relief because she was an aggravated felon who had served at least five years imprisonment. Nor is her argument that she actually served less than five years of her ten-year sentence when she applied for § 212(c) relief persuasive. Former § 212(c)’s ineligibility provision does not distinguish between those periods of imprisonment served as a result of a base offense from time served as a result of any “enhancement.”
To accept Sarabia’s position that the service of the INS notice to appear “stopped the clock” for the purpose of calculating the five-year “term of imprisonment” bar under former § 212(c) would require us to rewrite the statute, which we decline to do. Congress knows how to create a stop clock provision and saw fit to enact one for the cancellation of removal remedy. It did not, however, provide any *681analogous authorization under the former § 212(c).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit, except as provided by Ninth Circuit Rule 36-3.